Citation Nr: 0500364
Decision Date: 01/06/05	Archive Date: 03/14/05

Citation Nr: 0500364	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-02 104	)	DATE JAN 06 2005
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1986 decision of the Board of Veterans' Appeals 
(Board) that denied service connection for an acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter initially came before the Board as an original 
action on the motion of the veteran alleging CUE in a 
February 1986 Board decision that denied service connection 
for an acquired psychiatric disorder.  

In an April 26, 2001 decision, the Board denied the veteran's 
motion to revise or reverse the February 1986 denying service 
connection for an acquired psychiatric disorder.  



ORDER TO VACATE

The Board has recently undertaken to vacate the February 1986 
decision on the grounds that the veteran was denied his due 
process rights at the time of that decision.  

Specifically, the Board determined that, immediately prior to 
the February 1986 decision, the Board received additional 
documentary evidence from the veteran, which was not 
accompanied by a waiver of initial RO consideration.  

This evidence was not referred to the RO for initial 
consideration and issuance of a supplemental statement of the 
case, as required under 38 C.F.R. § 19.174 (1985).  

As the February 1986 decision has been vacated, there is no 
longer a final decision that can be subject to revision based 
on CUE.  38 C.F.R. § 20.1400 (2004).  

Accordingly, the Board finds that the April 26, 2001 Board 
decision denying the veteran's motion to revise or reverse 
the February 1986 decision on the basis of CUE must also be 
vacated.

Therefore, in order to afford the veteran his due process 
rights, the April 26, 2001 decision is VACATED pursuant to 
38 C.F.R. § 20.904.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


